DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Palmer does not explicitly teach a master node in operative communication with the plurality of camera nodes to monitor a camera allocation parameter of each of the plurality of video camera nodes that is at least in part based on a computational load for processing the video data received at a camera node and, in response to a change in the camera allocation parameter, modify the first camera allocation configuration to a second camera allocation configuration different than the first camera allocation configuration, wherein the second camera allocation provides load balancing of the camera allocation parameter across all available camera nodes.
	In response, the examiner respectfully disagrees.  Palmer teaches Fig. 1C module 107 (a monitoring module) runs on an administration server 111. col. 5, lines 27-30; A plurality of secondary camera servers 126, including camera server 106, are each initially assigned as a backup for one or more of primary camera servers 124. In examples where a single monitoring module 107 is provided, that module assesses input indicative of one or more operational characteristics of each of the primary camera servers. In the case that one or more of the operational characteristics for a given primary camera server meet predefined criteria, the module configures the secondary 
FIG. 5 shows a method 501 for operating a secondary camera server. As will be appreciated from discussions herein, a secondary camera server is essentially a “backup camera server”. In the context of system 201, this method is performed based on software instructions carried by a camera server. However, in other embodiments the method is performed based in whole or in part on software instructions located elsewhere in system 201. In broad terms method 501 includes processes 502 and 503. Process 502 includes configuring the secondary camera server to be a backup for a selection of the primary camera servers on a network. Process 503 includes assessing input indicative health changes of camera servers and, where appropriate, configuring the secondary camera server to take over from a failed primary camera server. In taking over, the cameras initially assigned to the failed primary camera server are automatically reassigned to the secondary server. In the present embodiment, following this process, the secondary camera server becomes a primary camera server, as discussed in more detail further below. In the present embodiment, process 502 in some embodiments the Monitor Service, or a corresponding component, provides clients with direct access to provide backup status configuration information.  Process 502 commences at sub-process 510 where monitoring is initialized. At sub-process 511 the status of camera servers is monitored by way of CameraServerHealthChanged messages generated and provided via the DVM Object Model. At sub-process 512 a message is assessed to determine whether the health has changed for a primary camera server. In the case that the health has changed for a primary camera server, the method progress to sub-process 513. Otherwise, the method loops to sub-process 511. At sub-process 513 it is considered whether the local host (the secondary camera server performing method 501) is assigned as the backup for the primary camera server which has undergone a change in health. In the case that the local host is a backup for that primary server, the method progresses to sub-process 514. Otherwise, the method loops back to sub-process 511. At sub-process 514 it is considered whether the local host is healthy. It will be appreciated that there is little to 
When a primary camera server fails, the computational load changes as a result because it is no longer operational.  When a secondary camera server becomes a primary camera server, the load is balanced as a result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 9,172,918 B2).
Consider claim 7, Palmer teaches a video surveillance system (embodiments of the invention have been primarily developed to provide reliable end-user access to live video data in the context of a video surveillance.  Col. 1, lines 11-17; video-based surveillance operates in conjunction with an audio-based intercom system.  Col. 6, lines 47-58), comprising: a plurality of video cameras operative to capture video data (FIG. 1D illustrates a video management system 121, this figure illustrating a greater number of cameras than in previous figures. System 121 includes a plurality of cameras 122 for providing respective video data 103. This includes camera 102. System 121 also includes a plurality of primary camera servers 124, including camera server 104. These are each initially configured to make video data from an assigned one or more of cameras 122 available in real time to clients 105.  col. 5, lines 48 – 67; Referring to FIG. 2, a video management system, in the form of surveillance system referred to herein a Digital Video Management (DVM) system 201, includes a plurality of cameras 202. Cameras 202 include conventional cameras 204 (including analogue video cameras), and IP streaming cameras 205. Cameras 202 stream video data, presently in the form of surveillance footage, on a TCP/IP network 206. This is readily achieved using IP streaming cameras 205, which are inherently adapted for such a task. However, in the case of other cameras 204 (such as conventional analogue cameras), a camera streamer 207 is required to convert a captured video signal into a format suitable for IP streaming. A plurality of digital cameras 204 can be connected to a single streamer 207, however it is preferable to have the streamer in close proximity to the camera, and as such multiple streamers are often used. In some embodiments one or more of the IP streamers are integrated with camera servers.  col. 8, lines 38-54); a plurality of camera nodes operative to receive video data from one or more video cameras of the plurality of video cameras according to a first camera allocation configuration (Referring initially to FIG. 1, a video management system 101 includes a first camera 102 for providing live video data 103. A first camera server 104 is initially configured to make video data 103 available in real time to one or more clients 105. A second camera server 106 is initially assigned as a backup for camera server 104. A monitoring module 107 assesses input indicative of one or more operational characteristics of camera server 104 and, in the case that one or more of the operational characteristics meet predefined criteria, configures camera server 106 to make video data 103 available, in real time, to clients 105. col. 4, lines 21-31; Referring to FIG. 2, a video management system, in the form of surveillance system referred to herein a Digital Video Management (DVM) system 201, includes a plurality of cameras 202. Cameras 202 include conventional cameras 204 (including analogue video cameras), and IP streaming cameras 205. Cameras 202 stream video data, presently in the form of surveillance footage, on a TCP/IP network 206. This is readily achieved using IP streaming cameras 205, which are inherently adapted for such a task. However, in the case of other cameras 204 (such as conventional analogue cameras), a camera streamer 207 is required to convert a captured video signal into a format suitable for IP streaming. A plurality of digital cameras 204 can be connected to a single streamer 207, however it is preferable to have the streamer in close proximity to the camera, and as such multiple streamers are often used. In some embodiments one or more of the IP streamers are integrated with camera servers.  Two or more camera servers 209 are also connected to network 206. Each camera server is enabled to have assigned to it ; a video processing module executing at each of the plurality of video camera node to process the video data received at each of the plurality of camera nodes (analytics server obtains live video data from camera.  This analytics server is responsible for performing various analytical processes on video data, thereby to raise alarms, log events, and so on. Specifically, an analytics server has assigned to it one or more roles, which describe processes that are to be performed and video data to which those processes are to be performed. A common example is a process whereby movement is detected, this triggering the storage of video data for a period of time generally corresponding to the time of detected movement (often with a portion beforehand and afterward).  col. 7, ; a master node in operative communication with the plurality of camera nodes to monitor a camera allocation parameter of each of the plurality of video camera nodes that is at least in part based on a computational load for processing the video data received at a camera node (Fig. 1C module 107 (a monitoring module) runs on an administration server 111. col. 5, lines 27-30; A plurality of secondary camera servers 126, including camera server 106, are each initially assigned as a backup for one or more of primary camera servers 124. In examples where a single monitoring module 107 is provided, that module assesses input indicative of one or more operational characteristics of each of the primary camera servers. In the case that one or more of the operational characteristics for a given primary camera server meet predefined criteria, the module configures the secondary camera server assigned as a backup for that primary camera server to make available to the one or more clients the video data which the relevant primary camera server was initially configured to make available.  Col. 5, line 56-67; in some embodiments an alternate monitoring module executes either on the secondary camera servers, on the database server, or on another distinct administration server. In some embodiments, such as where the monitoring module executes either the database server, or on another distinct administration server, a single monitoring module operates to affect a plurality or all secondary camera servers in the system.  Col. 10, line 59 – col. 11, line 8; see also col. 12, line 8 – col. 13, line 42) and, in response to a change in the camera allocation parameter, modify the first camera allocation configuration to a second camera allocation configuration different than the first camera allocation configuration, wherein the second camera allocation provides load balancing of the camera allocation parameter across all available camera nodes (FIG. 5 shows a method 501 for operating a secondary camera server. As will be appreciated from discussions herein, a secondary camera server is essentially a “backup camera server”. In the context of system 201, this method is performed based on software instructions carried by a camera server. However, in other embodiments the method is performed based in whole or in part on software instructions located elsewhere in system 201. In broad terms method 501 includes processes 502 and 503. Process 502 includes configuring the secondary camera server to be a backup for a selection of the primary camera servers on a network. Process 503 includes assessing input indicative health changes of camera servers and, where appropriate, configuring the secondary camera server to take over from a failed primary camera server. In taking over, the cameras initially assigned to the failed primary camera server are automatically reassigned to the secondary server. In the present embodiment, following this process, the secondary camera server becomes a primary camera server, as discussed in more detail further below. In the present embodiment, process 502 includes a sub- process 504 where backup status configuration information is received by the camera server (that is, data indicative of the primary camera servers for which the secondary camera server in question is a backup), and a sub-process 505 where this status is implemented such that the Monitor Service is informed of the primary camera server (or servers) for which this secondary camera server is assigned as a backup. In the example of FIG. 2, data indicative of backup status is available from SQL server 311 via ADO. In other embodiments the Monitor Service uses DCOM to access server 311 via module 310. In other embodiments alternate techniques are used to communicate backup status 
Consider claim 8, Palmer teaches wherein the master node is operative to detect a change in a number of the available camera nodes in the video surveillance system and the second camera allocation configuration comprises allocation of the plurality of video cameras to the available camera nodes after the detecting the change in the number of the available camera nodes (FIG. 5 shows a method 501 for operating a secondary camera server. As will be appreciated from discussions herein, a secondary camera server is essentially a “backup camera server”. In the context of system 201, this method is performed based on software instructions carried by a camera server. However, in other embodiments the method is performed based in whole or in part on software instructions located elsewhere in system 201. In broad terms method 501 includes processes 502 and 503. Process 502 includes configuring the secondary camera server to be a backup for a selection of the primary camera servers on a network. Process 503 includes assessing input indicative health changes of camera servers and, where appropriate, configuring the secondary camera server to take over from a failed primary camera server. In taking over, the cameras initially assigned to the failed primary camera server are automatically reassigned to the secondary server. In the present embodiment, following this process, the secondary camera server becomes a primary camera server, as discussed in more detail further below. In the present embodiment, process 502 includes a sub- process 504 where backup status configuration information is received by the camera server (that is, data indicative of the primary camera servers for which the secondary camera 
Consider claim 1, claim 1 recites the same limitations as claim 7.  Therefore, it is rejected for the same reasons.
Consider claim 2, claim 2 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
Consider claim 13, claim 13 recites the same limitations as claim 7.  Therefore, it is rejected for the same reasons.
Consider claim 14, claim 14 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 9,172,918 B2) in view of Marlatt et al. (US 2016/0219117 A1).
Consider claim 9, Palmer teaches all the limitations in claim 7 but does not explicitly teach the master node modifies the first camera allocation configuration to the second camera allocation configuration in response to a computational capacity of the camera node exceeding a threshold in response to an increased computational load associated with video analysis being performed by the camera node on the video data by the video processing module.
Marlatt teaches the master node modifies the first camera allocation configuration to the second camera allocation configuration in response to a computational capacity of a camera node of the plurality of video camera nodes exceeding a threshold in response to an increased computational load associated with video analysis being performed by the camera node on the video data by the video processing module ([0047] – [0048]; [0199] – [0206]; [0223] – [0228]).

Consider claim 10, Marlatt teaches the second camera allocation comprises reallocation of a video camera of the plurality of cameras to another camera node having a video analysis capability of the camera node from which the video camera is reallocated ([0047] – [0048]; [0199] – [0206]; [0223] – [0228]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of modifying camera allocation configuration in response to a computational capacity of the camera node exceeding a threshold because such incorporation would prevent exceeding the capacity limit of the camera node.  [0200].
Consider claim 3, claim 3 recites the same limitations as claim 9.  Therefore, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the same limitations as claim 10.  Therefore, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the same limitations as claim 9.  Therefore, it is rejected for the same reasons.
Consider claim 16, claim 16 recites the same limitations as claim 10.  Therefore, it is rejected for the same reasons.

Claims 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 9,172,918 B2) in view of Liu et al. (US 2019/0238798 A1).
Consider claim 11, Palmer teaches all the limitations in claim 7 but does not explicitly teach the camera allocation parameter comprises a field of view of each of the plurality of cameras.
Liu teaches the camera allocation parameter comprises a field of view of each of the plurality of cameras (topology engine 105 may be configured to construct a topology structure for cameras 120. In some embodiments, the topology structure may be constructed based on geographical locations and fields of view (FOVs) of the cameras 120. For example, when a target object leaves the FOV of a first camera and enters the FOV of a second camera, the second camera may be a next node of the first camera in the topology structure. In some embodiments, topology engine 1045 can generate topological data for a camera system by performing one or more operations described in connection with FIGS. 6-12.  [0051].  he selection module 430 can determine that the target object enters multiple neighboring cameras (also referred to as the “candidate neighboring cameras”) simultaneously and/or substantially simultaneously upon leaving the FOV of the first camera. the selection module 430 may select, from the candidate neighboring cameras, one or more cameras as the next node of the first camera. For example, the selection module 430 can determine time instants corresponding to leaving of the FOVs of the candidate neighboring cameras by the target object. The selection module 430 can then select a candidate neighboring camera corresponding to a particular time instant (e.g., the latest time instant) as the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including field of view of each of the plurality of cameras as the camera allocation parameter because such incorporation would facilitate object tracking in surveillance systems.  [0041].
Consider claim 12, Liu teaches the second camera allocation includes the camera node disassociating from a video camera that shares an at least partially overlapping field of view with another video camera associated with the camera node (multiple FOVs of multiple cameras may or may not overlap with each other. [0057].  See also [0051], [0080] – [0083], [0100] – [0102], [0117], and [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including field of view of each of the plurality of cameras as the camera allocation parameter because such incorporation would facilitate object tracking in surveillance systems.  [0041].
Consider claim 5, claim 5 recites the same limitations as claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the same limitations as claim 12.  Therefore, it is rejected for the same reasons.
Consider claim 17, claim 17 recites the same limitations as claim 11.  Therefore, it is rejected for the same reasons.
Consider claim 18, claim 18 recites the same limitations as claim 12.  Therefore, it is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486